NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAFAEL REYNA ROSAS, AKA Jorge                   No.    19-72636
Ortiz Pinedo; et al.,
                                                Agency Nos.       A074-324-974
                Petitioners,                                      A202-175-811
                                                                  A202-175-812
 v.                                                               A202-175-813
                                                                  A202-175-814
MERRICK B. GARLAND, Attorney
General,
                                                MEMORANDUM*
                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Rafael Reyna Rosas, Erika Suazo Fombona, and three of their children,

natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s

decision denying their applications for asylum, withholding of removal, and relief


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Petitioners

failed to establish the harm they experienced or fear in Mexico was or would be on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”);

see also Garcia-Milian, 755 F.3d at 1031 (“In order to reverse the BIA, we must

determine ‘that the evidence not only supports [a contrary] conclusion, but

compels it’”). We reject as unsupported by the record Petitioners’ contention that

the agency failed to fully address their arguments and evidence. Thus, Petitioners’

asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Petitioners did not establish that it is more likely than not they would be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).




                                          2                                     19-72636
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    19-72636